Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 1 of 16 PageID# 258
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 2 of 16 PageID# 259
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 3 of 16 PageID# 260
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 4 of 16 PageID# 261
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 5 of 16 PageID# 262
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 6 of 16 PageID# 263
    Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 7 of 16 PageID# 264




Indictment is duplicitous because both counts charge defendant with an attempted violation and a

completed violation of a criminal statute.

                                                         A.
        The Constitution delegates to Congress the power "[t]o regulate Commerce with foreign

Nations, and among the several States,and with the Indian Tribes." U.S. Const. Art. I,§ 8,cl. 3.

It is well-settled that Congress may regulate three broad categories of activity under its

commerce power. First, Congress may regulate the channels of interstate commerce. See

Gonzalez v. Raich, 545 U.S. 1,16 (2005). Second,Congress has the authority to regulate and

protect the instrumentalities of interstate commerce and persons or things in interstate commerce.

Id. at 16-17. Third,Congress has the power to regulate activities that substantially affect

interstate commerce. Id. at 17. With respect to the third category,"Congress has the authority to

regulate purely intrastate activities,as long as a rational basis exist[s] for concluding that a

regulated activity sufficiently affect[s] interstate commerce." United States v. Mi/tier, 882 F.3d

81,89 (4th Cir. 2018) (quoting United States v. Lopez, 514 U.S. 549,557 (1995)). In this regard,

the Fourth Circuit has noted that Congress has made specific findings that the regulation of

intrastate child pornography sufficiently affects the interstate child pornography market and

hence falls within the ambit of Congress' power to regulate interstate commerce. Mi/tier, 882

F.3d at 89.4

         With respect to Count II,defendant contends that § 2252(a)(2)'s interstate commerce

element cannot be satisfied in this case because defendant never transmitted a visual depiction


4
  See Adam Walsh Child Protection and Safety Act of 2006, Pub. L. No. 109-248, § 50l(l)(F), 120 Stat. 587,624
(codified as amended at 18 U.S.C. § 2251) (finding that federal control of intrastate incidents of child pornography
is "essential to the effective control of the interstate market in child pornography"); Child Pornography Prevention
Act of 1996,Pub. L. 104-208,§ 121(12), 110 Stat. 3009-26, 3009-27 (codified as amended at 18 U.S.C. § 2251)
("[P]rohibiting the possession and viewing of child pornography will ... help[ ] to protect the victims of child
pornography and to eliminate the market for the sexual exploitative use of children....").

                                                          7
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 8 of 16 PageID# 265
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 9 of 16 PageID# 266
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 10 of 16 PageID# 267
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 11 of 16 PageID# 268
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 12 of 16 PageID# 269
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 13 of 16 PageID# 270
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 14 of 16 PageID# 271
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 15 of 16 PageID# 272
Case 1:20-cr-00064-TSE Document 67 Filed 06/16/20 Page 16 of 16 PageID# 273
